ACCEPTED
                                                                  03-15-00415-CV
                                                                          6304316
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             7/31/2015 9:54:45 AM
                                                                JEFFREY D. KYLE
                                                                           CLERK

           NO. 03-15-00415-CV
                                                  FILED IN
                                           3rd COURT OF APPEALS
     In the Court of Appeals                   AUSTIN, TEXAS
                                           7/31/2015 9:54:45 AM
  For the Third Judicial District            JEFFREY D. KYLE
                                                   Clerk
          Austin, Texas

         SANDRA KAY HARGROVE,
                          Appellant,

                       v.

            GARY M. HARGROVE
                                   Appellee.

On Appeal from the 27th Judicial District Court,
             Cause No. 186,223-A


APPELLANT’S NOTICE OF LEAD COUNSEL


                            RAY & WOOD
                            Doug W. Ray
                            State Bar No. 16599200
                            2700 Bee Caves Road
                            Austin, Texas 78746
                            (512) 328-8877 (Telephone)
                            (512) 328-1156 (Telecopier)
                            dray@raywoodlaw.com
                            ATTORNEYS FOR APPELLANT
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure,

Appellant, Sandra Kay Hargrove, submits this notice that she has

designated Doug W. Ray as lead counsel in the above-captioned appeal.

The information required by Rule 6.1(c) is set out below.

                                   Respectfully submitted,

                                   RAY & WOOD

                                   By: /s/ Doug W. Ray
                                         Doug W. Ray
                                         State Bar No. 16599200

                                   2700 Bee Caves Road #200
                                   Austin, Texas 78746
                                   (512) 328-8877 (Telephone)
                                   (512) 328-1156 (Telecopier)
                                   dray@raywoodlaw.com

                                   THE LAW OFFICE            OF   ANDREA
                                   SHEINBEIN, PC
                                   213-A West 8th Street
                                   Georgetown, TX 78626
                                   Tel: (512) 686-3809
                                   Fax: (512) 686-3816

                                   By:/s/ Andrea Sheinbein
                                        Andrea Sheinbein
                                        State Bar No. 24005101
                                        andrea@sheinbeinlaw.com
                                   ATTORNEYS FOR APPELLANT



                                     1
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 31, 2015 a true and correct copy of the
above and foregoing was delivered via electronic service and email to the
following:

Robert O. Harris, III
404 North Main
Belton, Texas 76513
buck@buckharrislaw.com
ATTORNEY FOR APPELLEE


                                  /s/ Doug W. Ray
                                  Doug W. Ray




                                     2